GUITTARD, Chief Justice,
concurring.
I concur in reversing the summary judgment on the ground that the summary judgment proof failed to negate a fact issue as to whether Moss was negligent or lacking in diligence in failing to have the sheriff’s sale set aside. I would not go so far as to hold in this case that such negligence and lack of diligence have been established as a matter of law. That question was not raised by a motion for summary judgment on behalf of Fender and, therefore, is not before us on this appeal. I express no opinion as to whether Fender would have been entitled to summary judgment if he had filed a proper motion. We do not know what evidence will be presented when the case is remanded.